Per Curiam.

The only point for our consideration is, whether the evidence in support of the plaintiff’s demand, in the *462court below, was admissible. In Case v. Potter, (8 Johns. Rep. 212.,) the question, how far the books of account of a party Were evidence, incidentally came under consideration ; but, as-there was; sufficient proof, in that pose-, to -sustain the verdict, without the books, there was no direct decision on the point.
Cases are there cited, showing that, by the' English law, tradesmen’s books are not legal evidence in favour of the party making the entries ; and we intimated that such proof is tolerated1, here,■ from the usage' which has crept in, and the difficulty of giving proof;, in many cases, of a sale and delivery in the Usual course of business. ' 1
In a casé like the present, it is believed, that the usage and the necessity of admitting such, proof,, has been so long sanctioned and felt in our courts of justice, that It is- now too- late to question the admissi bility of it. The admission of'books -of account in evidence, Under proper limitations and restrictions, is not calculated to excite alarm, or to produce, injurious consequences. ■ They are not evidence of money lent, This was ;-so held-in Case v. Potter, because'such- transactions'are not, hi the usual course of "business; matter of- book account. They are not evidence in the cas.e^of c.a single charge, because there exists,, in such case, no regular, dealing between the parties. They ought not tip be_adipitted' where there are several charges, unless a foundation is first laid for their admission, by. proving tho-t -the party had no clerk, that some of the articles charged have been delivered-, . that the'books produced are the account books of the party, and that he keeps fair and honest accounts, gnd this by- those who have dealt and settled with him. Under these restrictions:,, from the necessity of the- case, and the consideration that the party debited1, is. shown- to have reposed confidence, by dealing with and being entrusted by the other party, they are evidence for the consideration of a jury. Testing the proceeding in this case by. these rules, there is no ground for .re versing the judgmen t. - /’